Case 1:20-cv-00639-MN-CJB Document 40 Filed 01/13/21 Page 1 of 1 PageID #: 690

                                                               DLA Piper LLP (US)
                                                               1201 North Market Street
                                                               Suite 2100
                                                               Wilmington, Delaware 19801-1147
                                                               www.dlapiper.com

                                                               Ronald N. Brown, III
                                                               ronald.brown@dlapiper.com
                                                               T 302.468.5665
                                                               F 302.397.2505



January 13, 2021


VIA CM/ECF AND HAND DELIVERY

The Honorable Christopher J. Burke
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31
Room 4124
Wilmington, DE 19801-3555

       Re:    In re Grand Canyon Educ., Inc. Sec. Litig.
              C.A. No. 1:20-cv-00639 MN-CJB

Dear Judge Burke:

         We represent the Defendants in the above-captioned litigation, and we write on behalf of
all parties in response to the Court’s December 23, 2020 Amended Oral Order requesting a joint
letter regarding the schedule for this case.

        In light of Defendants’ pending motion to dismiss and the statutorily mandated stay of
discovery under the federal securities laws during the pendency of Defendants’ motion to dismiss,
15 U.S.C. 78u-4(b)(3)(b), the parties do not believe any further schedule needs to be set in this
case at this time.

       Counsel remain available at the Court’s convenience, if Your Honor has any questions.

Sincerely,

/s/ Ronald N. Brown, III (I.D. No. 4831)

Ronald N. Brown, III
RB:cg
cc: Counsel of Record (via CM/ECF)
